NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               RIAN J., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, C.R., K.J., Appellees.

                              No. 1 CA-JV 22-0093
                               FILED 9-27-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD30083
                 The Honorable Lori Bustamante, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee
                           RIAN J. v. DCS et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge Brian Y. Furuya and Judge Jennifer B. Campbell joined.


M c M U R D I E, Judge:

¶1           Rian J. (“Father”) appeals from the juvenile court’s judgment
that Kimberly1 is dependent. He argues there are insufficient grounds to
support the dependency determination. We find no reversible error and
affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Father and Denisse P. (“Mother”) are the parents of Kimberly,
born in 2021. Mother has another child, Charlotte, who was born in 2017.
Charlotte has a different father, Christopher.

¶3            Father and Christopher have an antagonistic relationship.
Christopher and Mother were dating when Father met Mother in 2017.
Soon after, Father was incarcerated for over two years for a domestic
violence offense. During that time, Christopher began to suspect that Father
and Mother were romantically involved and assaulted Mother. In
September 2020, Mother and Father “official[ly]” started their relationship
after Father’s release from prison. Christopher reacted by striking Father
with his car.

¶4           Nearly one year later, Father and Christopher got into another
confrontation. As part of a family court order, the court ordered
Christopher to pick up Charlotte from Mother at a bus stop. The order
forbade Father from attending these exchanges. But Father accompanied
Mother to the exchange location. When Christopher saw Father, the two
began to shout at one another. This argument devolved into a physical
fight. Kimberly and Charlotte were at the incident, which lasted nearly ten
minutes. Father did not act to remove the children from the situation during
the encounter.



1     To protect the children’s identities, we refer to them by pseudonyms.



                                     2
                            RIAN J. v. DCS et al.
                            Decision of the Court

¶5          The record also contains evidence of domestic violence
between Father and Mother. Since 2021, two incidents have arisen where
Mother contacted the police and claimed Father attacked her.

¶6             First, in March 2021, Mother, Father, and Charlotte were
attending a doctor’s appointment when Mother discreetly asked a nurse to
call the police. Mother reported that during an argument earlier that day,
Father punched her in the face several times and threw her to the ground.
She said Father had also placed a gun to her head and threatened to kill her.
The responding officers noticed bruises on Mother. Mother directed officers
to search her bathroom, where they found a loaded revolver. Mother was
five months pregnant with Kimberly during this incident.

¶7            Second, in October 2021, Mother called the police to report
that she and Father had gotten into a fight. She stated Father had slapped
and pushed her, thrown objects around the room, and shattered the oven’s
glass door. She played for the officers a voicemail message from Father in
which he admitted to being involved in a physical altercation. Officers
investigated the home and found the oven door broken.

¶8            In both incidents, Mother later recanted her statements to the
police, claiming she lied. Mother rationalized her initial reports by claiming
she was angry with Father for cheating on her and wanted to get “revenge.”
Mother explained her injuries from the March incident by claiming she had
fought with an unknown woman she found exiting her home. She stated
that she had acquired the gun and planted it to get Father in trouble for
violating his probation.

¶9           Following these two domestic violence incidents and the bus
stop incident with Christopher, the Department of Child Safety (“DCS”)
filed a dependency petition. In a contested hearing in March and April, the
juvenile court found DCS proved the allegations that Kimberly was
dependent as to Father.

¶10           Father appealed.

                               DISCUSSION

¶11           In dependency cases, the juvenile court is provided “a great
deal of discretion.” Willie G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 231, 235,
¶ 21 (App. 2005). We view the evidence in the light most favorable to
sustaining the court’s findings, and we will affirm the court’s ruling unless
no reasonable evidence supports the decision. Id.



                                       3
                            RIAN J. v. DCS et al.
                            Decision of the Court

¶12            A “dependent child” is one found “[i]n need of proper and
effective parental care and control and who has no parent . . . willing to
exercise or capable of exercising such care and control” or a child found in
a home “unfit by reason of abuse [or] neglect . . . by a parent.” A.R.S.
§ 8-201(15)(a)(i), (iii). A “substantiated and unresolved threat” of domestic
violence is sufficient grounds to support a finding of dependency. Shella H.
v. Dep’t of Child Safety, 239 Ariz. 47, 51, ¶ 16 (App. 2016).

¶13           Father claims that there has never been domestic violence
between Kimberly’s parents. Because the court considered the alleged
domestic violence in reaching its decision, Father argues that the court erred
by ruling that Kimberly is dependent as to Father.

¶14          We “defer[] to the juvenile court’s ability to weigh and
analyze the evidence.” Shella H., 239 Ariz. at 50, ¶ 13. The physical evidence
and police reports reasonably support the juvenile court’s findings.

¶15           Father emphasizes that the juvenile court had to account for
the circumstances as they were “at the time of the hearing” and suggests
that the court improperly glossed over favorable changes in those
circumstances. Father notes that he “has taken active steps to improve his
life” and has participated in double the required domestic violence courses
assigned to him as a part of his probation.

¶16           But the juvenile court considered these facts as part of its
judgment. The court “recognize[d] that the parents have been participating
in services but despite their participation, they still have failed to make any
behavioral changes.” The court found that Father’s testimony was
“reflective of him thinking only about himself,” pointing out that Father
expressed pride rather than regret in his participation in the November
incident with Christopher. Finally, the court found that Father’s failure to
recognize domestic violence in his relationship with Mother and his denial
of any wrongdoing shows an ongoing safety threat to the children. The
juvenile court did not abuse its discretion.

                              CONCLUSION

¶17           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT
                                        4